Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney A. Wegman on 11/4/2021.

The application has been amended as follows: 

In claim 43 line 7 delete “ formate salts, acetate salts, propionate salts, benzoate salts” and insert --- a formate salt, an acetate salt, a propionate salt, a benzoate salt ---.

In claim 47 lines 7-8 delete “ formate salts, acetate salts, propionate salts, benzoate salts” and insert --- a formate salt, an acetate salt, a propionate salt, a benzoate salt --.
Reasons for Allowance
The prior art does not teach or suggest instant herbicidal composition comprising A) an auxin herbicide selected from 2,4-D or dicamba  plus monocarboxylic acid selected from formic acid, acetic acid, propionic acid or benzoic acid plus a neutralizing base selected from KOH or NaOH OR B) an auxin herbicide selected from 2,4-D or dicamba  plus a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616